DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, see page 7, filed April 5, 2022, to the Specifications and Claims have overcome each objection set forth in the Non‐Final Office Action mailed January 31, 2022.
Applicant’s amendments, see page 11-14, filed April 5, 2022, with respect to 35 U.S.C. 103 rejection based on Ewert and Miichi have been fully considered and are persuasive to overcome the U.S.C. 103 rejection. The 35 U.S.C. 103 rejection of claims 1-6 and 8-12 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Roby Registration No. 68,826 on May 31, 2022. 
The application has been amended as follows: 
1. (Currently amended) A method for determining a fatigue of a driver of a motor vehicle, the method comprising:
determining a hysteresis of at least one of (i) a steering system and (ii) a fatigue detection system, based on a direct relationship between a steering angle signal and a lateral acceleration signal indicating a turn rate of the vehicle; 
determining the fatigue of the driver based on a steering behavior of the driver and the determined hysteresis; and
controlling a driver assistance system to take over control of the motor vehicle with an automated driving function based on the fatigue of the driver.

9. (Currently amended) The method according to claim 1 further comprising:
controlling the [[a]] driver assistance system to issue issuing a warning to the driver based on the fatigue of the driver

10. (Currently amended) A device for determining a fatigue of a driver of a motor vehicle, the device configured to:
determine a hysteresis of at least one of (i) a steering system and (ii) a fatigue detection system, based on a direct relationship between a steering angle signal and a lateral acceleration signal indicating a turn rate of the vehicle; 
determine the fatigue of the driver based on a steering behavior of the driver and the hysteresis of the at least one of (i) the steering system and (ii) the fatigue detection system; and
control a driver assistance system to take over control of the motor vehicle with an automated driving function based on the fatigue of the driver.

REASONS FOR ALLOWANCE
Claims 1-6 and 8-12 are allowed. 
The following is an examiner’s statement for reasons for allowance: 
Independent claims 1 and 10 are allowable over prior art of record for its specific recitation of elements involved in the determining a fatigue of a driver of a motor vehicle. 
Although the closest prior art, Ewert (DE102016200973A1) teaches the limitation including determining the fatigue of the driver based on a steering behavior of the driver and the determined hysteresis; (“For example, steering movements can be continuously monitored to identify tiredness, as these change very early on when people are getting sleepy. These make minor steering errors that are often corrected quickly and abruptly.” [0004], “the location data can be evaluated in combination with data relating to the speed or acceleration of the vehicle, for example in order to determine a characteristic driving behavior that allows conclusions to be drawn about the driver's tiredness. This has the advantage that, despite the limited resolution and the hysteresis of steering angle sensors that can be used to detect steering movements as part of a drowsiness detection, a precise, finely graded drowsiness detection can be carried out.” [0010-11]), controlling a driver assistance system to take control of the motor vehicle with an automated driving function based on the fatigue of the driver; (“a method for detecting tiredness of a driver of a vehicle, a control unit that uses this method, and finally a corresponding computer program according to the main claims are presented. Advantageous developments and improvements of the device specified in the independent claim are possible as a result of the measures listed in the dependent claims” [0005], “In an advantageous embodiment, the control device controls a driver assistance system of the vehicle… the control unit can access sensor signals such as environment sensor, acceleration sensor or steering angle sensor signals. The control takes place via actuators such as steering or brake actuators or a motor control for controlling a motor of the vehicle, in particular for example in the context of highly automated or autonomous driving.” [0024]. 
	However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(Claim 1 and 10) determining a hysteresis of at least one of (i) a steering system and (ii) a fatigue detection system, based on a direct relationship between a steering angle signal and a lateral acceleration signal indicating a turn rate of the vehicle
In combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662